DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-16 and 21 are rejected because it is unclear what the “based on” recited in these claims means. Specifically, does it mean that the layer must include the material following the phrase in the highest percentage, does it mean the layer includes 
Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 21 is also rejected because it is unclear which silicon nitride layer recited in claim 9 the claim is limiting. Specifically, claim 21 recites “the layer based on silicon nitride” but as claim 9 recites two layers based on silicon nitride, it is unclear which one claim 21 is referring to. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US PN 10,294,147) which has an earlier effective filing date of January 5, 2017.
Regarding claims 1-3, 5 and 6: Lu teaches the following glass article.

    PNG
    media_image1.png
    602
    536
    media_image1.png
    Greyscale

	Layers 3 and 5 are TiNx wherein x= 0.8-1.2 overlapping the claimed x range and although not shown, layers 3 and/or 5 can also be made to include oxygen (i.e. TiNxOy) at 0-8at% (Col. 5, lines 42-55 and Col. 11, lines 27-35) which provides for y values overlapping that claimed. As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose nitrogen and oxygen values within Lu’s workable ranges (MPEP 2144.05).
Regarding claims 4, 9-10, and 21: Lu’s article has the following thicknesses (Table 1) (note* layers 3 and/or 5 being TiNxOy fulfills the stack sequence requirements for claims 4, 9 and 21 and layers 3 and 5 being TiNxOy fulfills the stack sequence requirement of claim 10). 

    PNG
    media_image2.png
    199
    295
    media_image2.png
    Greyscale

Regarding claims 7 and 8: As layers 3 and/or 5 can be TiNxOy, this allows for only Lu’s layer 5 to be the TiNxOy with layer 3 remaining as TiN. More specifically, this will provide Lu with the following,

    PNG
    media_image3.png
    414
    387
    media_image3.png
    Greyscale

As shown above, such a stack will include a layer 3 of Ti under a TiNxOy layer 5 meeting claims 7 and 8 and the layer 3 can have a thickness of 5-400A (0.5-40nm) (see Table 1) overlapping the thickness range of claim 7. As overlapping ranges has been 
Regarding claims 11, 13-15 and 16: As discussed above, Lu allows for 

    PNG
    media_image3.png
    414
    387
    media_image3.png
    Greyscale

	As a layer of Ti that is nitrided meets applicants’ “metallic layer” (see Applicants’ disclosure), Lu’s stack meets the layer sequence requiremed of claims 11, 13-15 and 16. 
	Lu’s layers have individual thicknesses either falling within or overlapping the individual thickness ranges claimed. As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose thicknesses within the above workable ranges (MPEP 2144.05).
Regarding claim 17: Lu’s article can be a glazing that is monolithic (single glass) (Col. 12, lines 18-19). 
Regarding claim 18: Lu’s article can undergo thermal tempering (Col. 12, lines 15-16).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US PN 10,294,147) as applied to claim 11, in view of Tucker (US Pub 20180187477) having an earlier effective filing date pf January 5, 2017.
As discussed above, Lu teaches the following article meeting that of claim 11. 

    PNG
    media_image3.png
    414
    387
    media_image3.png
    Greyscale

	Although the metallic layer 3 above is based on TiN instead of NiCrN, however, as Tucker, who similarly teaches a low e coating, discloses that by making layer 3 NiCrN while keeping layer 5 that of TiN, which can also include oxygen (i.e. TiNxOy) (see 0019), allows for improved optics, thermal stability, etc. (entire disclosure and Figures), it would have been obvious to one having ordinary skill at the time of invention to modify Lu to include their metallic layer 3 being NiCrN for improved optics and thermal stability.

s 19 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US PN 10,294,147) as applied to claim 1, in view of Thomsen (US PN 6,740,211).
	As discussed above, Lu teaches the invention of claim 1. Lu does teach that their article can be a laminated window glazing (see col. 1, line 20) but do not explicitly disclose the assembly of such a glazing in the manner claimed. However, it is noted that as laminated window glazings are well known and desired in the art to consist of an assembly of two glass substrate connected together by PVB (see Figures in Thomsen), it would have been obvious to one having ordinary skill at the time of invention to modify Lu to include their laminated window glazing having an assembly of two glass substrate connected together by PVB to obtain a laminated window. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784